FILED
                                                                              April 21, 2020
                                                                     In the Office of the Clerk of Court
                                                                    WA State Court of Appeals Division III



            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

RESPONSIBLE GROWTH *NE                           )          No. 36736-3-III
WASHINGTON; CITIZENS AGAINST                     )
NEWPORT SILICON SMELTER;                         )
THEODORE & PHYLLIS KARDOS;                       )
DENISE D. TEEPLES; GRETCHEN L.                   )
KOENIG; SHERYL L. MILLER; JAMES                  )
W. & ROSEMARY CHANDLER; and                      )
PAMELA BYERS LUBY,                               )
                                                 )          UNPUBLISHED OPINION
                      Appellants,                )
                                                 )
       v.                                        )
                                                 )
PEND OREILLE PUBLIC UTILITY                      )
DISTRICT NO. 1; PEND OREILLE                     )
COUNTY; and HITEST SAND, INC.,                   )
                                                 )
                      Respondents.               )

       FEARING, J. — This appeal asks whether a public utility district (PUD) holds

authority to purchase land for a utility easement even though the PUD may have had the

ulterior motive to sell the land to a third party. The appeal also asks if a public utility

district’s sale of land is ultra vires if the district fails to follow the statutory requirement

of gaining approval of voters of the district or the demand that the land be unfit for PUD

purposes. We hold that Pend Oreille County PUD possessed authority to purchase the

parcel and its resale of the parcel was not ultra vires. We affirm the rulings of the
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


superior court in dismissing the citizen challenge.

                                            FACTS

       In 1996, Public Utility District No. 1 of Pend Oreille County (Pend Oreille County

PUD, the PUD, or public utility district) purchased three parcels of land within the area

served by the PUD. The parties refer to the parcels in this litigation as parcels No. 17036,

No. 19183, and No. 19193. The PUD purchased the three parcels for a planned turbine

electricity plant, but the PUD never executed the plans. The PUD thereafter grew timber

on the land. Pend Oreille County owned an adjoining parcel known as Parcel No. 19182,

which parcel is the subject of this litigation.

       On March 15, 2016, Pend Oreille County PUD conducted a public hearing, during

which the PUD’s board of commissioners declared the three parcels as surplus to the

PUD’s needs. Minutes from the March 15 meeting read:

               Declaration of Surplus Real Property—District Lands. Based on
       staff recommendation, a motion was made by Commissioner Knapp and
       seconded by Commissioner Peterson to declare various District lands as
       being no longer necessary, material to, or useful in the operations of the
       District and, therefore, surplus to the needs of the District. The motion
       passed unanimously.

Clerk’s Papers (CP) at 99 (emphasis in original). On August 31 and September 7, 2016,

Pend Oreille County PUD advertised the three surplus parcels for sale, but thereafter

received no purchase offers.

                                                  2
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


       On April 18, 2017, HiTest Sand, Inc. (HiTest) sent a letter to the PUD inquiring

about the three surplus parcels and requesting electrical service from the PUD for a

silicon smelter plant that HiTest proposed to build on the parcels. HiTest also expressed

interest in purchasing the adjacent fourth parcel, Parcel No. 19182, owned by Pend

Oreille County. The four parcels together comprise 186.3 acres. The April 18 letter did

not present an offer to buy the three parcels or solicit an offer from the PUD to sell the

parcels. Instead the letter constituted “a formal offer of contract for power supply

services from the District.” CP at 104.

       Between April and July 2017, Amber Orr, Pend Oreille County PUD director of

engineering, discussed with the PUD staff, the PUD counsel, and HiTest staff about the

infrastructure needed to serve HiTest’s proposed silicon smelter plant. In a summary

judgment declaration, Orr averred:

               5. I specifically recall conversations with District staff . . . in the
       summer of 2017 where we discussed the existing underground electrical
       distribution line and the need to specifically reserve an express easement
       across the western portion of Parcel No. 19182, as part of the potential land
       sale to HiTest.
               6. I recall working with Ms. Gentle, as well as with District counsel,
       Ms. Elizabeth Tellessen, in identifying the location and width for the
       needed easement across Parcel No. 19182. These conversations occurred
       before the August 1, 2017 meeting of the District’s Board of
       Commissioners where they approved the sale of land to HiTest.
               7. A true and correct copy of the District’s GIS map depicting the
       location of the underground utility line is attached as Exhibit A. . . .

                                              3
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


               8. Since the underground line ran along or near the border of the
       District’s properties and the former County parcel [No. 19182], the District
       never obtained a utility easement while the properties were held by public
       entities. However, when HiTest expressed its interest in acquiring the
       District properties and the County parcel [No. 19182], I believed it would
       be easier for the District to obtain the easement by reservation rather than
       trying to negotiate an easement from a future customer. It was for that
       reason that the District acquired Parcel No. 19182 before selling it as
       surplus once the easement was reserved.

CP at 79-80. Our copy of Exhibit A to Orr’s declaration is unreadable such that we

cannot discern whether the PUD utility line encroached on the county land, or, if not,

whether the line lay within feet of the county land such that the PUD would need an

easement to service the line. The declaration of Colin Willenbrock, the PUD general

manager, confirmed Orr’s testimony: “The District sought to acquire Parcel No. 19182

from Pend Oreille County to reserve an express easement on that property.” CP at 87.

       On April 25, 2017, Pend Oreille County PUD and HiTest Sand signed a tentative

letter of intent, and HiTest deposited earnest money for the purchase of all four parcels

from the PUD, including Parcel No. 19182. At that time, the PUD did not own Parcel

No. 19182, but sought to purchase the parcel from Pend Oreille County. The letter of

intent declared, in pertinent part:

              Consistent with the interest you conveyed during the meetings in
       Newport on April 11, 2017, this Letter of Interest outlines some of the
       major terms and conditions under which Public Utility District No. 1 of
       Pend Oreille County (“District”) proposes to enter negotiations to sell the

                                             4
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


       property described below to HiTest Sand, Inc., or at HiTest’s election,
       Silica Investments, Inc. (collectively or in the alternative “Purchaser”).
               1. Property: Approximately 186.3 acres of vacant land located south
       of Newport, Washington, the “Property,” which contains: (a) One parcel of
       13.83 acres (Property ID # 19182) which is currently owned by Pend Oreille
       County, but is eligible to be surplused and conveyed to the District through
       intergovernmental transfer. It is anticipated that the intergovernmental
       transfer will take place prior to execution of the Purchase Agreement. In
       the event an intergovernmental transfer cannot be approved by Pend Oreille
       County, the District shall have no responsibility to acquire the 13.83 acres
       and there shall be no refund of the LOI [letter of intent] Deposit; and (b)
       Three parcels owned by the District (Parcel # 19183) of 39.0 acres, (Parcel
       # 17036) of 80 acres, (Parcel # 19193) of 53.47 acres. The District’s
       parcels have been surplused.

CP at 110.

       On June 13, 2017, HiTest and Pend Oreille County PUD signed a revised letter of

intent. In the revised letter, the PUD removed Parcel No. 19182 from the list of property

being sold. The letter read, in part:

               This letter is to confirm your conversation with Kim Gentle
       regarding the Letter of Intent, dated April 25, 2017 (“Original LOI”). As
       was discussed there has been a change in circumstances regarding the scope
       of the Property, as defined in the Original LOI. This Revised Letter of
       Intent reflects the change in circumstances, but all other portions of the
       Original LOI not referenced below shall remain the same.
               1. Property: Approximately 172.47 acres of vacant land located
       south of Newport, Washington, the “Property,” which contains: Three
       parcels owned by the District (Parcel # 19183) of 39.0 acres, (Parcel #
       17036) of 80 acres, (Parcel #19193) of 53.47 acres, which District has
       declared to be surplus property.




                                            5
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


CP at 115-16. On June 16, 2017, the PUD dispatched a draft purchase and sale

agreement to HiTest.

       On June 20, 2017, the Pend Oreille County Board of Commissioners approved

Resolution 2017-22, which authorized the sale of Parcel No. 19182 to the Pend Oreille

County PUD. Section D and E of the resolution contained the following language:

                D. The Board of [Pend Oreille] County Commissioners finds it is
       not practical to build on property identified as Assessor’s Parcel No. 19182
       as it is land-locked with no road access.
                E. Pend Oreille County Public Utility District (PUD) has inquired
       into the purchase of Assessor’s Parcel No. 19182 as it is adjacent to PUD
       land and it contains an easement that impacts PUD operations.

CP at 106 (emphasis added).

       During a board meeting on August 1, 2017, Pend Oreille County PUD Board of

Commissioners discussed the sale of the four parcels, including Parcel No. 19182. After

discussion and public input, the board of commissioners voted that Parcel No. 19182,

once subject to the easement, “was unfit for and no longer necessary or useful in systems

operations, such that it should be sold for its fair market value.” CP at 88. The board of

commissioners also adopted Resolution 1399, which authorized the PUD general manager

to negotiate with HiTest Sand for the sale of the combined four parcels. The PUD,

however, still did not own Parcel No. 19182. Resolution 1399 declared in relevant part:




                                             6
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


              WHEREAS, Public Utility District No. 1 of Pend Oreille County
       (“District”) surplused District lands with Parcel numbers 17036, 19183 and
       19193 on March 15, 2016; and
              ....
              WHEREAS, the District received inquiry and request for electric
       service from HiTest Sands, Inc. on April 18, 2017; and
              ....
              WHEREAS, the District sent a draft Purchase Agreement to HiTest
       Sands, Inc. on June 16, 2017; and
              WHEREAS, the District received authorization to purchase Pend
       Oreille County land Parcel number 19182 at the tax assessed value on June
       20, 2017; and
              WHEREAS, the District now intends to sell the entire four parcel
       package following final appraisal and due diligence to HiTest Sands, Inc.;
              NOW, THEREFORE, BE IT RESOLVED by the Board of
       Commissioners of Public Utility District No. 1 to authorize the general
       manager to independently negotiate the final sale of Parcel numbers 17036,
       19182, 19183 and 19193 for not less than the appraised value to HiTest
       Sands, Inc.

CP at 132. The resolution did not mention purchasing Parcel No. 19182 from Pend

Oreille County for the purpose of acquiring a utility easement.

       On August 2, 2017, Pend Oreille County transferred title to Parcel No. 19182 to

Pend Oreille County PUD by a tax title deed. The PUD purchased the parcel for the tax

assessed value. On August 21, 2017, the PUD and HiTest executed a real estate purchase

and sale agreement for the four parcels, for a price of $300,000.

       The Pend Oreille County PUD hired a real estate appraiser, who appraised the four

parcels at $250,000. The PUD and HiTest Sand then entered an agreement for HiTest to


                                             7
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


purchase all four parcels for $300,000. On September 18, 2017, the PUD recorded a

special warranty deed that transferred all four parcels to HiTest Sand. The deed reserved

a utility easement for the PUD only across the west sixty feet of parcel 1 of the four

parcels. Parcel 1 was a parcel other than Parcel No. 19182.

       On September 19, 2017, Pend Oreille County PUD issued a press release regarding

the sale of the land to HiTest. The press release proclaimed:

              In June 2017, the PUD officially acquired the adjacent county
       property with the intent to sell the entire package to HiTest. The PUD
       Board of Commissioners authorized the sale of the land to HiTest at the
       appraised price and that process closed on September 19.

CP at 157 (emphasis added). The release referenced Parcel No. 19182 as the adjacent

county property. The release did not mention the acquisition of an easement as a purpose

of purchasing Pend Oreille County’s adjacent parcel.

       On April 23, 2018, appellants Citizens Against Newport Silicon Smelter and

Responsible Growth *NE Washington sent a letter to Pend Oreille County PUD.

The letter claimed that the purchase of Parcel No. 19182 by the PUD from Pend Oreille

County and the sale of the parcel from the PUD to HiTest Sand violated Washington

statutes. The organizations wrote that the PUD violated the law by purchasing Parcel No.

19182 for the sole purpose of selling the land to HiTest Sand. The organizations further




                                             8
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


contended that the PUD sold the parcel illegally because the PUD never declared the land

surplus or received a three-fifths vote from the PUD’s constituents.

       Pend Oreille County PUD later noticed an error in its September 18, 2017, deed to

HiTest Sand. The PUD then corrected the deed to reserve a utility easement across Parcel

No. 19182. The fifteen feet easement covered 7.5 feet of Parcel No. 19182 along its

boundary with the adjoining transferred parcels and 7.5 feet of the adjoining parcels along

their borders with Parcel No. 19182. The PUD did not sign or initial, however, the

correction in the deed. The PUD simply struck the easement language on the September

2017, deed and attached an exhibit, Exhibit A, to describe the easement. Exhibit A read:

              Subject to and reserving to the Grantor [the PUD] a perpetual
       easement and right to enter, maintain, repair, rebuild, operate, and patrol the
       existing underground electric power distribution lines over, in under and
       through a right-of-way 15 feet in width being 7.5 feet on either side of the
       boundary line between Parcels 2 [No. 19182] and 3 and extending south
       through Parcel 4 to the southern boundary of Parcel 4, as well as reasonable
       ingress and egress across the parcels to reach the easement area.

CP at 155. On May 14, 2018, the PUD refiled the deed and its corrected easement

description, with a cover sheet asking for re-recordation because of a scrivener error in

the easement reservation. The record does not reflect that HiTest consented to the

correction in the deed. No party challenges the validity of the corrected deed.




                                              9
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


       On May 15, 2018, Pend Oreille County PUD Board of Commissioners adopted

Resolution 1411. Resolution 1411 noted that the PUD previously laid underground

distribution lines on, along, and through the western portion of Parcel No. 19182, that the

PUD needed an easement for the distribution lines, that the PUD sought to acquire Parcel

No. 19182 from Pend Oreille County to reserve an express easement for the existing

underground distribution line, and that Parcel No. 19182, once subject to the easement,

was no longer needed or useful for the PUD operations. Resolution 1411 added that the

board of commissioners previously made the stated determinations on August 1, 2017, at

a public meeting after extensive discussion. In his summary judgment declaration, the

PUD General Manager Colin Willenbrock stated: “Resolution 1411 affirmed and ratified

the District’s purchase of Parcel No. 19182, the determination that Parcel No. 19182 was

surplus to the District’s needs after reserving an express utility easement, and the sale of

Parcel No. 19182, along with the District Properties, to HiTest.” CP at 90.

                                       PROCEDURE

       On June 8, 2018, Citizens Against Newport Silicon Smelter, Responsible Growth

*NE Washington, and eight individuals (collectively “Responsible Growth”) filed a

complaint for a declaratory judgment that would declare void Pend Oreille County PUD’s

purchase and sale of Parcel No. 19182. Responsible Growth named the PUD, HiTest


                                             10
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


Sand, and Pend Oreille County as defendants in its complaint. Responsible Growth

sought a writ of prohibition precluding the PUD’s purchase and sale of the parcel.

Responsible Growth requested an order directing the PUD to return Parcel No. 19182 to

Pend Oreille County and directing HiTest Sand to return the other three parcels to the

PUD.

       In its complaint, Responsible Growth alleged that Pend Oreille County PUD failed

to declare Parcel No. 19182 as surplus before selling the parcel to HiTest Sand and failed

to conduct an election of the PUD voters regarding the sale. Responsible Growth argued

that the PUD: (1) operated beyond its statutory authority in RCW 54.16.020 when it

purchased Parcel No. 19182 from Pend Oreille County, (2) operated beyond its statutory

authority in RCW 54.16.180 when it approved Resolution 1399 authorizing the sale of

Parcel No. 19182, and (3) operated beyond its statutory authority in RCW 54.16.180

when it conveyed Parcel No. 19182 to HiTest Sand in a package with three other parcels.

       Pend Oreille County PUD moved for summary judgment to dismiss Responsible

Growth’s causes of action. In support of its motion, the PUD filed the declarations of

Amber Orr and Colin Willenbrock. Pend Oreille County and HiTest Sand joined the

PUD’s motion. In support of its joinder, HiTest argued that it was a bona fide purchaser




                                            11
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


of all four parcels. In turn, Responsible Growth filed a cross motion for summary

judgment.

      The trial court granted the PUD’s summary judgment motion and denied

Responsible Growth’s motion. In the superior court’s written decision, the court noted:

              Turning then to the ultra vires issue, both the Plaintiffs and
      Defendants are requesting summary judgment based upon whether this
      Court finds the Districts actions ultra vires or not. The only evidence before
      the Court regarding the purpose of the purchase of Parcel No. 19182 is
      found in the declarations of Colin Willenbrock, General Manager of the
      PUD, and Amber Orr, Director of Engineering of the PUD. Both indicate
      the purpose was to obtain an easement for the District. There was a need
      for the easement if ownership of the parcel was to change from Pend Oreille
      County to a private entity. There is no evidence presented that controverts
      an easement was necessary for the District to continue its regular activities
      and services. The fact that the District was aware HiTest wanted to
      purchase all four parcels does not change these facts. There have been no
      facts presented that purchasing the property was outside the authority of the
      District. There has been no authority presented that makes it improper for
      the District to purchase property knowing that it was going to turn around
      and sell it in short order.

CP at 453. The trial court commented further:

              While the manner in which the District acquired and then sold Parcel
      No. 19182 was not similar to the process surrounding the other three parcels
      in question, there is no indication the District operated outside the scope of
      its authority to purchase and sell property no longer useful. The process
      surrounding Parcel No. 19182 can be described as unusual or irregular.
      Resolution 1399 from August, 2017 was entered after a public meeting was
      held. That resolution referred to the purchase, authorized by the County
      June 20, 2017, and the intent to sell all four parcels including No. 19182.
      There was no specific language referring to this parcel as surplus.

                                           12
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


              After the resolution, the District paid the County for the parcel, then
       entered into a sale agreement with HiTest. The sale was complete mid
       August, 2017, with the deed recorded September 18, 2017. On May 15,
       2018, the District ratified their previous acts to purchase Parcel No. 19182,
       declared it to be surplus after receiving a utility easement, and thereafter
       selling Parcel No. 19182 along with the three other District parcels to
       HiTest.

CP at 453. The trial court ruled:

              The District has the authority to purchase property, create easements,
       declare property to be surplus, and sell surplus property. While all of this
       was not done following the procedure used for the prior parcels found to be
       surplus, I cannot say the District acted outside it’s [sic] authority and
       therefore its acts were ultra vires.

CP at 454. Because of this ruling, the trial court concluded that HiTest was a bona fide

purchaser “entitled to presume that the proceedings leading up to the sale of the parcels

were procedurally valid.” CP at 454.

                                    LAW AND ANALYSIS

                                Purchase of County Parcel

       We separate for purposes of analysis, the purchase of Parcel No. 19182 by Pend

Oreille County PUD from Pend Oreille County and the sale of the parcel by the PUD to

HiTest Sand. Responsible Growth maintains that the PUD acted outside of its statutory

authority when it acquired Parcel No. 19182 for the sole purpose of conveying it to a third

party. In response, the PUD argues that the undisputed evidence shows that it purchased


                                             13
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


Parcel No. 19182 for the purpose of securing a utility easement, a purpose for which a

PUD may acquire real property.

       Public utility districts are municipal corporations governed by statute. Hite v.

Public Utility District No. 2, 112 Wash. 2d 456, 458, 772 P.2d 481 (1989). “A municipal

corporation’s powers are limited to those necessarily or fairly implied in or incident to

powers expressly granted by statute, and to those essential to the declared objects and

purposes of the corporation.” Hite v. Public Utility District No. 2, 112 Wash. 2d at 458-59.

If a municipal corporation acts in excess of its statutory authority, a complainant may

challenge its action as ultra vires. South Tacoma Way, LLC v. State, 169 Wash. 2d 118, 123,

233 P.3d 871 (2010). An ultra vires act is void on the basis that no power to act existed,

even when the government entity followed proper procedural requirements. South

Tacoma Way, LLC v. State, 169 Wash. 2d at 123; Ferlin v. Chuckanut Community Forest

Park District, 1 Wash. App. 2d 102, 108, 404 P.3d 90 (2017). Ultra vires is Latin for acting

beyond one’s legal authority.

       We must decide whether Pend Oreille County PUD acted within its statutory

powers when it purchased Parcel No. 19182 from Pend Oreille County. The Washington

State Legislature authorized the creation of public utility districts in 1931. The enabling

legislation declared:


                                             14
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


                The purpose of this act is to authorize the establishment of public
        utility districts to conserve the water and power resources of the State of
        Washington for the benefit of the people thereof, and to supply public utility
        service, including water and electricity for all uses.

LAWS OF 1931 ch. 1, § 1. The enabling act further proclaimed:

                The rule of strict construction shall have no application to this act,
        but the same shall be liberally construed, in order to carry out the purposes
        and objects for which this act is intended.
                When this act comes in conflict with any provision, limitation or
        restriction in any other law, this act shall govern and control.

LAWS OF 1931 ch. 1, § 11.

        Chapter 54.16 RCW establishes a public utility district’s powers and authority.

RCW 54.16.020 authorizes a public utility district to:

                purchase, acquire, lease, add to, maintain, operate, develop, and
        regulate all lands, property, property rights . . . easements, [and] rights-of-
        way . . . for generating electric energy by water power, steam, or other
        methods.

(Emphasis added.) RCW 54.16.090 expands the grant of authority to a public utility

district:

                It may acquire by gift, devise, bequest, lease, or purchase, real and
        personal property necessary or convenient for its purposes, or for any local
        district therein.
                It may make contracts, employ engineers, attorneys, and other
        technical or professional assistance; print and publish information or
        literature; advertise or promote the sale and distribution of electricity or
        water and do all other things necessary to carry out the provisions of this
        title.

                                               15
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


(Emphasis added.)

       We confront conflicting principles as to whether to construe a public utility

district’s powers broadly or narrowly. On the one hand, public utility districts are

municipal corporations. RCW 54.04.020; Sundquist Homes, Inc. v. Snohomish County

Public Utility District No. 1, 140 Wash. 2d 403, 410, 997 P.2d 915 (2000). Municipal

authorities cannot exercise powers except those expressly granted or those necessarily

implied from granted powers. Sundquist Homes, Inc. v. Snohomish County Public Utility

District No. 1, 140 Wash. 2d at 410.

       On the other hand, the enabling legislation directed Washington courts to liberally

construe the statutes creating public utility districts, including those statutes that grant the

district powers. LAWS OF 1931 ch. 1, § 11. Furthermore, the law distinguishes between

proprietary and government functions of a municipal corporation, and courts construe the

powers of a municipal corporation broader when it functions in a proprietary or business

manner. Hite v. Public Utility District No. 2, 112 Wash. 2d at 459 (1989). When producing

and selling electricity, a municipal corporation acts in its proprietary capacity. Hite v.

Public Utility District No. 2, 112 Wash. 2d at 459; City of Tacoma v. Taxpayers, 108 Wash. 2d
679, 694, 743 P.2d 793 (1987); City of Wenatchee v. Chelan County Public Utility

District No. 1, 181 Wash. App. 326, 353-54, 325 P.3d 419 (2014). Strict construction is not


                                               16
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


required in the exercise of proprietary acts. Hite v. Public Utility District No. 2, 112
Wash. 2d at 459. Thus, in the context of providing electricity and related services, the courts

liberally construe a public utility district’s powers. Sundquist Homes, Inc., v. Snohomish

County Public Utility District No. 1, 140 Wash. 2d at 410 (2000); Shoulberg v. Public Utility

District No. 1 of Jefferson County, 169 Wash. App. 173, 179, 280 P.3d 491 (2012).

       When acting as a private business, a municipal corporation “‘is implicitly

authorized to make all contracts and to engage in any undertaking which is necessary to

render the system efficient and beneficial to the public.’” Hite v. Public Utility District

No. 2, 112 Wash. 2d at 460 (quoting Puget Sound Power & Light v. Public Utility District

No. 1, 17 Wash. App. 861, 864, 565 P.2d 1221 (1997)). If a municipal utility’s action

comes within the purpose and object of the enabling statute and no express limitations

apply, this court leaves the choice of means used in operating the utility to the discretion

of municipal authorities. Hite v. Public Utility District No. 2, 112 Wash. 2d at 463. Thus,

we refuse to narrowly circumscribe the power of Pend Oreille County PUD to contract or

the authority to perform acts convenient to the distribution of electricity.

       Pend Oreille County PUD avows that a public utility district, based on a broad

statutory grant of power, possesses authority to acquire property to secure an easement.

In turn, the PUD forwards the declaration testimony of Amber Orr and Colin Willenbrock


                                              17
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


for the factual proposition that the PUD acquired Parcel No. 19182 for the utility

easement. We agree that the declarations support such a finding. The PUD lacked any

easement across Parcel No. 19182, despite its underground transmission line being buried

under the parcel or adjacent to the parcel. If Pend Oreille County sold the parcel to

another party, the PUD would face the need to negotiate with the new owner to purchase

an easement or condemn a slice of the parcel to obtain the easement. The negotiations or

condemnation litigation could increase the costs to the PUD.

       Responsible Growth contends that the record raises a question of fact as to whether

Pend Oreille County PUD actually purchased Parcel No. 19182 for the purpose of selling

the parcel to a third party, not for the purpose of obtaining an easement. Responsible

Growth emphasizes that no record contemporaneous to the PUD’s acquisition of the

parcel confirms the purchase as serving the goal of obtaining an easement. The PUD

adopted Resolution 1399 authorizing the purchase and sent a news release announcing the

purchase without any mention of an easement. The resolution and release solely

mentioned the acquisition of Parcel No. 19182 in order to sell four parcels in the

aggregate to HiTest Sand.

       Responsible Growth also claims that the September 18, 2017, special warranty

deed for the transfer of Parcel No. 19182 by Pend Oreille County PUD to HiTest Sand


                                            18
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


failed to reserve an easement on Parcel No. 19182. Although we agree with this

contention, we disagree with the implied inference that the PUD could not have

purchased Parcel No. 19182 to obtain an easement because the September 18 deed never

reserved an easement in the parcel. Exhibit A to the May 14, 2018, correction deed

reserved a 7.5 foot easement on the west end of Parcel No. 19182.

       We agree with Responsible Growth that at least a question of fact presents itself as

to whether Pend Oreille County PUD solely purchased Parcel No. 19182 for the purpose

of reselling the tract to HiTest Sand. The documentary evidence surrounding the

purchase suggests that the PUD wanted to combine Parcel No. 19182 with three

surrounding parcels it owned and then sell the combined parcels to HiTest Sand. On

September 19, 2017, Pend Oreille County PUD issued a press release regarding the sale

of the land to HiTest. The press release announced that the PUD purchased the adjoining

Pend Oreille County property with the intent to sell the tract to HiTest. The news release

omitted any mention of any intent to purchase Parcel No. 19182 in order to retain an

easement.

       If we deemed the primary or only motivation behind the purchase of Parcel

No. 19182 by Pend Oreille County PUD relevant to our decision, we would remand for

trial the question of whether Pend Oreille County PUD purchased the real property for the


                                            19
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


purpose of reserving an easement, for the purpose of reselling to a third party, or whether

the PUD had mixed motives. But because the purchase of the tract from Pend Oreille

County facilitated the garnering of an easement, which easement promoted the

transmission of electricity in the neighborhood, we deem this dispute of facts immaterial.

       We ask whether, assuming the sale to a third party was the sole purpose behind

Pend Oreille County PUD’s purchase of Parcel No. 19182, a Washington public utility

district possesses authority to purchase the real property when the purchase leads to the

immediate procurement of a utility easement. Responsible Growth focuses on the literal

language of RCW 54.16.020:

               purchase, acquire, lease, add to, maintain, operate, develop, and
       regulate all lands, property, property rights . . . easements, [and] rights-of-
       way . . . for generating electric energy by water power, steam, or other
       methods.

(Emphasis added.) Based on this language, Responsible Growth contends that the

purchase of Parcel No. 19182 must have been solely for the direct purpose of generating

electrical energy to escape the black hole of ultra viresness and that Pend Oreille County

PUD only sought to purchase the land to resell.

       We recognize that in some instances the motivations behind government conduct

becomes relevant. For example, in the context of the equal protection clause, the

claimant must show some animus motivated the government entity’s conduct. State v.

                                              20
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


Johnson, 194 Wash. App. 304, 309, 374 P.3d 1206 (2016). But, Responsible Growth cites

no case and we find no case that the motivation behind government action controls

whether some act is ultra vires. The doctrine of ultra vires focuses on whether a statute

authorizes a municipal corporation to perform an act, not whether the municipality

performed the act with wrong intent.

       Responsible Growth may concede that a public utility district holds authority

to obtain an easement for a transmission line. Regardless, we so hold. In State ex rel.

Washington Water Power Co. v. Superior Court, 8 Wash. 2d 122, 111 P.2d 577 (1941), the

Evergreen State high court held that a public utility district held the authority to acquire

by condemnation the franchise of a private utility to use and maintain electrical lines. The

public utility district could not perform its function of supplying electricity without the

electrical lines and the right to use the lines.

       The right of a city to acquire a water source and an easement over lands to lay its

water mains and pipes is not ultra vires. City of Springdale v. Fleming, 191 Ark. 1058,

89 S.W.2d 602, 602-03 (1936). We see no legal distinction between this city’s right and

the authority of a public utility purchasing land with the result that it can reserve an

easement to hang transmission lines.




                                               21
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


         Pend Oreille County PUD could not perform its function without easements

entitling it to operate and maintain electrical lines. Construing the public utility district’s

powers liberally, the PUD held power to purchase a larger tract of land if such purchase

would conveniently effectuate the reservation of the easement from a portion of the tract

of land. Therefore, we conclude that the purchase of Parcel No. 19182 was not ultra

vires.

         We agree with Responsible Growth that the legislature created public utility

districts to serve the public at large, not solely to benefit private interests. Nevertheless,

nothing precludes the public utility district from benefiting private interests when the

public utility district otherwise acts within its authority to serve the public.

         Responsible Growth observes that Pend Oreille County, by selling Parcel No.

19182 to Pend Oreille County PUD rather than selling the parcel directly to HiTest Sand,

avoided the obligation of public bidding for the sale of property. RCW 36.35.150 allows

a Washington county to sell tax title property by direct negotiations, without a call for

bids, when the county sells to any governmental agency for public purposes. We agree

with Responsible Growth that the county averted public bidding, but this observation does

not render ultra vires the purchase by the public utility district of Parcel No. 19182.




                                               22
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


       Responsible Growth argues that none of Pend Oreille County PUD’s records,

including the resolution authorizing the purchase of Parcel No. 19182, discloses intent to

purchase the land in order to reserve an easement. Once again, we decline to determine

the intent or intents of the public utility district. Also, Responsible Growth cites no

authority that demands that a public utility district or any municipal corporation must state

its intent in a resolution or board meeting minutes before purchasing land. We observe

that, although the county, not the PUD, adopted the resolution, Pend Oreille County

Board of Commissioner’s Resolution 2017-22 observed that the public utility district

inquired into the purchase of Parcel No. 19182 because it contains an easement that

impacts the public utility district’s operations.

                                     Sale to HiTest Sand

       Responsible Growth next asserts that Pend Oreille County PUD’s failure to obtain

voter approval before its sale to HiTest rendered the transaction ultra vires because of a

violation of RCW 54.16.180(1). Responsible Growth adds that the public utility district

alternatively did not determine Parcel No. 19182 to be surplus until eight months after the

sale, and, therefore, the public utility district again acted outside of its authority under

RCW 54.16.180(2). The PUD adopted the May 15, 2018 Resolution 1411, which

declared the tract surplus, months after the sale. Pend Oreille County PUD responds that


                                               23
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


it only violated procedural statutory provisions and thus the sale was not ultra vires. The

public utility district also highlights that RCW 54.16.180(2) does not require that sold

property be declared “surplus” and the PUD corrected any defect by Resolution 1411.

       RCW 54.16.180 authorizes a public utility district to sell land only after three-

fifths voter approval. One exception to the vote requirement is the utility district’s sale of

unserviceable, inadequate, obsolete, worn out, or unfit property.

               (1) A district may sell and convey, lease, or otherwise dispose of all
       or any part of its works, plants, systems, utilities and properties, after
       proceedings and approval by the voters of the district, as provided for the
       lease or disposition of like properties and facilities owned by cities and
       towns. The affirmative vote of three-fifths of the voters voting at an
       election on the question of approval of a proposed sale shall be necessary to
       authorize such a sale.
               (2) A district may, without the approval of the voters, sell, convey,
       lease, or otherwise dispose of all or any part of the property owned by it that
       is located:
               ....
               (b) Within or without its boundaries, which has become
       unserviceable, inadequate, obsolete, worn out or unfit to be used in the
       operations of the system and which is no longer necessary, material to, and
       useful in such operations, to any person or public body.

We question whether any land is unserviceable, inadequate, obsolete, or worn out.

But we surmise that Parcel No. 19182 was unfit for use in the PUD’s operations.




                                             24
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


       Pend Oreille County PUD concedes that it failed to obtain voter approval of its

sale of Parcel No. 19182 to HiTest. Nevertheless, it contends Parcel No. 19182 was no

longer necessary or useful and thus it needed no voter approval.

       As earlier written, ultra vires acts are performed with no legal authority and are

characterized as void on the basis that no power to act existed, even when proper

procedural requirements are followed. South Tacoma Way, LLC v. State, 169 Wash. 2d at

123 (2010). Conversely, acts done without strict procedural or statutory compliance are

subject to a different review and often are not ultra vires. South Tacoma Way, LLC v.

State, 169 Wash. 2d at 123. Those acts may or may not be set aside depending on the

circumstances involved. South Tacoma Way, LLC v. State, 169 Wash. 2d at 123.

       In South Tacoma Way, the Washington State Department of Transportation (DOT)

sold surplus property to an abutting landowner. At the time of the sale, several private

individuals owned property that bounded the land. By mistake, DOT provided no notice

to the other abutting property owners, contrary to statute. Because of the mistake, DOT

followed the statutory procedure for the sale of property to a single interested party, rather

than the procedure applicable when multiple landowners abut a property. Shortly after

the sale, one of the other abutting property owners sued to have the sale declared void.

The Supreme Court rejected this claim. The court held that, because DOT was generally


                                             25
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


authorized to sell surplus property, the sale was not ultra vires. Because DOT committed

no substantive statutory violation, and because the procedural failure did not contravene

the policy underlying the statute, the court concluded that DOT’s violation of the statutory

procedures did not render the contract automatically illegal and unenforceable. The

Washington Supreme Court characterized the policy behind the statute violated being

notice to all abutting landowners in order to prevent fraud and collusion.

       In this appeal, Pend Oreille County PUD failed to follow statutory requirements

found in RCW 54.16.180 before selling Parcel No. 19182 to HiTest. Nevertheless,

similar to South Tacoma Way, the public utility district possessed general authority to

dispose of land. Therefore, we must perform an analysis as to whether the statutory

violations contravened the policy or policies underpinning the statute. In doing so, we

distinguish the rationales behind subsection 1 of the statute and subsection 2 of the

statute.

       Responsible Growth asserts that two policies lie behind RCW 54.16.180(1):

(1) accountability to the voters of the district, and (2) prevention of fraudulent sales by a

public utility district. We recharacterize the first purpose as being resident voter’s

participation in the sale of property still useful to the district. We agree that a second

rationale for RCW 54.16.180(1) is to prevent fraud and collusion.


                                              26
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


       Pend Oreille County PUD sold Parcel No. 19182, after an open public meeting,

for more than its appraised value. The facts show no fraud. Therefore, the PUD did not

breach the policy behind RCW 54.16.180(1) of inhibiting fraud.

       We note that voter accountability is furthered by Pend Oreille County PUD

commissioners facing voters at the next election. But we deem voter participation, not

accountability to voters, more of the purpose behind RCW 54.16.180(1). Responsible

Growth forwards no case that declares the failure of a government entity to submit an

action to a required vote to be ultra vires. Nevertheless, voting rights are important to

Washingtonians, and the PUD violated this strong public policy by selling Parcel No.

19182 without voter approval. If we deemed the tract to be useful to the PUD, we might

declare the sale to HiTest ultra vires.

       RCW 54.16.180(2) expresses a policy of allowing a sale of useless property

without voter approval. The undisputed facts show Parcel No. 19182 to be useless to

Pend Oreille County PUD once it retained an easement across the west side of the tract.

The PUD confirmed the land’s uselessness by a retroactive resolution. We deem the

retroactive resolution to cure the failure of a vote and the late resolution to be a

procedural error that violated no underlying policy behind RCW 54.16.180. The parcel at




                                              27
No. 36736-3-III
Responsible Growth *NE Washington v. Pend Oreille Public Utility District No. 1


all relevant times remained unfit for the PUD purposes so the late declaration caused no

prejudice.

       We reject the contention that the sale to HiTest of the unneeded tract was ultra

vires. Because we hold Pend Oreille County PUD to be authorized to sell Parcel No.

19182 to HiTest, we decline to address HiTest Sand’s argument that the court should

affirm the sale to it because of its status as a bona fide purchaser.

                                       CONCLUSION

       We affirm the superior court’s dismissal of Responsible Growth’s challenge to the

sale of Parcel No. 19182 to HiTest Sand.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                            _________________________________
                                            Fearing, J.

WE CONCUR:


______________________________
Korsmo, A.C.J.


______________________________
Lawrence-Berrey, J.

                                              28